DETAILED ACTION
Response to Arguments
Applicant’s response to the last Office Action filed 1/29/2022 has been entered and made of record. Claims 1-20 remain pending in this application.
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication No. 2018/0018838 A1 to Fankhauser et al. and U.S. Patent Publication No. 2013/0126614 to Lebashchi et al.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0261423 A1 to Hatzav et al. in view of U.S. Patent Publication No. 2018/0018838 A1 to Fankhauser et al. and in further view of U.S. Patent Publication No. 2013/0126614 to Lebashchi et al.
As to claim 1, Hatzav discloses an image acquisition device (image acquisition apparatus of figures 4-5 and abstract), comprising:
a main body structure (350) provided with an image acquisition means (camera 26; paragraph 0031) and at least two accommodating structures (366 and 368), the at least two accommodating structures comprising a first accommodating structure configured to place a first target object (366 for larger form document; paragraphs 0034-0035) and a second accommodating structure configured to place a second target object (368 for smaller document; paragraph 0036), wherein
the first accommodating structure (366 to include transparent window 22 as shown in figure 1) is arranged at a first position of the main body structure (position as shown in figures 1 and 5), the first position satisfying the condition that the first target object placed on the first accommodating structure is located within acquisition area coverage of the image acquisition means (document to be scanned; figure 1 and paragraphs 0002-0005); and
the second accommodating structure (368) is arranged at a second position of the main body structure (position as shown in figure 5), the second position satisfying the condition that the second target object placed on the second accommodating structure is located within the acquisition area coverage of the image acquisition means (document to be scanned; figure 1 and paragraphs 0002-0005).

Fankhauser, in the same area of the image acquisition device, teaches wherein the first target object (200) is directly placed on the first accommodating structure for acquisition of image (as shown in figure 1 and paragraphs 0089-0091).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Hatzav’s image acquisition device by the teaching of Fankhauser because there are limited number of choices as to design whether the first accommodating structure is parallel to the base or forms an angle with the base and it would have been obvious design choice to consider and try, for the purpose of efficiency and design configuration of the image acquisition device, to position the first accommodating structure parallel to the base (KSR Intern. Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007)). Furthermore, rearranging parts of the image acquisition device involved only routine skill in the art (In re Japikse, 86 USPQ 70 (CCPA 1950)).
Hatzav, as modified by Fankhauser, does not expressly disclose the image acquisition means has a preliminary recognition function to preliminarily recognize an image acquired.
Lebashchi, in the same area of the image acquisition device, teaches image acquisition means has a preliminary recognition function to preliminarily recognize an 
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Hatzav’s image acquisition device by the teaching of Lebashchi because it would allow the image processing apparatus to perform preliminary image processing before the actual document image scanning. 
As to claim 2, Hatzav further discloses wherein the main body structure is provided with a recess structure, and the image acquisition means is arranged at the bottom of the recess structure (as shown in figure 1; structure between 22 and 26).
As to claim 3, Hatzav further discloses wherein an opening of the recess structure faces a first side surface (22) of the main body structure, and the first side surface is provided with the first accommodating structure (366 of figure 5 and paragraph 0035).
As to claim 4, Hatzav further discloses wherein the first side surface is provided with the first accommodating structure, comprising: a first hollow structure is provided at a first position on the first side surface corresponding to the opening of the recess structure, and a slot for fixing the first target object is provided at the periphery of the first hollow structure (slit 366 of figure 5 for inserting document; paragraph 0035).
As to claim 5, Hatzav further discloses wherein the second accommodating structure is formed between the first side surface and a plane where the opening of the recess structure is located, wherein a carrier stage for fixing the second target object is 
As to claim 6, Hatzav further discloses wherein a light supplement means is provided inside the recess structure (light source; paragraph 0008).
As to claim 7, Hatzav further discloses wherein a light guide material (22) is provided on a surface of the recess structure (as shown in figure 1 and paragraph 0028).
As to claim 8, Hatzav further discloses wherein a second side surface of the main body structure is provided with a base for fixing the main body structure on a bearing surface (bottom or base of figure 5).
As to claim 9, Hatzav further discloses wherein the main body structure is further provided with a control means configured to control the image acquisition means, wherein the control means is a control button or a touch screen (Hatzav teaches an image acquisition apparatus configured to acquire an image of a document (abstract) placed in the corresponding slit 366 or 368; therefore inherently suggests at least one button to initiate the process of acquiring an image of the inserted document).
As to claim 10, Hatzav teaches the image acquisition device as recited in the parent claim. Hatzav does not expressly disclose wherein the main body structure is further provided with a communication interface configured to enable the image acquisition device to communicate with an external device, and the communication port comprises a Universal Serial Bus (USB) interface.
Fankhauser, in the same area of the image acquisition device, teaches wherein the main body structure is further provided with a communication interface configured to 
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Hatzav’s image acquisition device by the teaching of Fankhauser because it would allow for sending data of the captured image to a storage device or a display device.
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0261423 A1 to Hatzav et al in view of U.S. Patent Publication No. 2003/0215114 A1 to Kyle and in view of U.S. Patent Publication No. 2018/0018838 A1 to Fankhauser et al. and in further view of U.S. Patent Publication No. 2013/0126614 to Lebashchi et al.
As to claim 11, Hatzav discloses an identity authentication system, comprising:
an image acquisition device comprising: a main body structure provided with a first image acquisition means and at least two accommodating structures, the at least two accommodating structures comprising a first accommodating structure configured to place a first target object and a second accommodating structure configured to place a second target object, wherein the first accommodating structure is arranged at a first position of the main body structure, the first position satisfying the condition that the first target object placed on the first accommodating structure is located within acquisition area coverage of the first image acquisition means; the second accommodating structure is arranged at a second position of the main body structure, the second position satisfying the condition that the second target object placed on the second 
Hatzav does not expressly disclose wherein the first target object is directly placed on the first accommodating structure for acquisition of image, and the image acquisition device has a preliminary recognition function to preliminarily recognize an image acquired; a communication interface configured to receive a first image captured by first image acquisition means; and an identity authentication machine comprising a second image acquisition means for capturing a second image, and comparing a first image received via the communication interface with the second image to obtain a comparison result.
Kyle, in the same area of image acquisition device, teaches a communication interface configured to receive a first image captured by first image acquisition means (communication control device 28; figures 5-6); and an identity authentication machine comprising a second image acquisition means for capturing a second image (enrollment images; figure 8), and comparing a first image received via the communication interface with the second image to obtain a comparison result (comparing between scanned passport and passenger’s facial template at central server 34; figure 10 and paragraphs 0080-0082).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Hatzav’s image acquisition device by the teaching of Kyle because it would allow for verification of image after the image is obtained by the image acquisition means.

Fankhauser, in the same area of the image acquisition device, teaches wherein the first target object (200) is directly placed on the first accommodating structure for acquisition of image (as shown in figure 1 and paragraphs 0089-0091).
Lebashchi, in the same area of the image acquisition device, teaches image acquisition means has a preliminary recognition function to preliminarily recognize an image acquired (a document scanner to perform preliminary scan; paragraphs 0027 and 0071).
The same motivation is used as the rejection to claim 1 above.
As to claims 12-20, please see similar rejections to claims 2-10 respectively above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675